Citation Nr: 0733372	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to PTSD.

3.  Entitlement to service connection for heart disease 
secondary to PTSD.

4.  Entitlement to service connection for alcoholism 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Jeffrey T. McGuire, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.  He received the Combat Action Ribbon in connection 
with service in the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD, hypertension, heart disease, and alcoholism.

The veteran provided testimony at a hearing before the 
undersigned via video conference technology in December 2006.  
A transcript of that hearing has been associated with the 
claims folders.


FINDINGS OF FACT

1.  The veteran does not have PTSD. 

2.  Hypertension was first demonstrated many years after 
service, and is not etiologically related to service or to 
any service connected disability.

3.  A heart disorder is not etiologically related to service 
or to any service connected disability.

4.  The veteran's current alcoholism is not etiologically 
related to a service connected disability. 


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007). 

2.  Hypertension was neither incurred in nor aggravated by 
active service, nor is it presumed to have been so incurred 
or aggravated, nor is it proximately due to, or the result of 
any service- connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2007); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).

3.  A heart disorder was neither incurred in nor aggravated 
by military service, nor is it proximately due to, or the 
result of, any service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a); 71 Fed. Reg. 52744-52747.

4.  The claim of entitlement to service connection for 
alcoholism has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable to the alcoholism claim, because, 
as discussed below, there is no legal entitlement to this 
benefit. 

Duty to Notify

In a letter issued in August 2004, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the August 2004 VCAA 
letter contained a notation that the veteran should let VA 
know if he had any additional evidence to submit.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the August 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an August 2006 
statement of the case (SOC).  Since the claims are being 
denied, no rating is being given and no effective date is 
being set.  The veteran is, therefore, not prejudiced by the 
inferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  The Board notes that at 
his December 2006 hearing, the record was held open for 30 
days in order for the veteran to submit additional evidence.  
Neither the veteran nor his representative submitted any 
additional evidence.

Additionally, the veteran underwent a VA examination for PTSD 
in November 2004.

To date, VA has not obtained a medical opinion as to the 
etiology of his claimed hypertension or heart condition.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

There is no competent evidence that the veteran's 
hypertension or heart condition may be associated with 
service or the result of a service connected disability.  For 
these reasons, an examination or opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
valvular heart disease, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747,

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

PTSD

As set out above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

As an initial matter, the Board notes that the veteran has 
received decorations demonstrating his participation in 
combat.  As his claimed stressors are combat related, no 
supporting evidence of the stressors is required.  See Cohen 
v. Brown, supra.  The Board thus turns to the matter of 
whether the veteran has PTSD.

In the veteran's favor, a June 2004 letter, Dr. Dennis 
Graybill stated that he had assessed the veteran as having 
PTSD, DSM IV, 309.81, as a result of his service in Vietnam.  
Dr. Graybill stated that he was currently treating the 
veteran in an attempt to reduce some of his symptoms.  
However, the remainder of the medical evidence is against 
such a diagnosis.

In November 2004 the veteran underwent a VA examination for 
his PTSD.  The veteran stated that he dealt with the stress 
of his first two months in Vietnam with excessive drinking.  
The veteran reported that, in terms of Vietnam experiences, 
he had a lot of memories about rats and things of that 
nature.  He reported some nightmares which were often times 
not combat related dreams but just dreams of general things 
that happened to him in Vietnam.  The veteran also described 
some hypervigilant symptoms.  While the veteran described 
some persistent experiences of Vietnam, and the examiner 
noted that there was clearly enough to suggest that the 
veteran could experience post traumatic stress pathology, the 
examiner also gave a diagnosis of alcohol dependence, and he 
stated that he did not see any real psychopathology in terms 
of his reexperiencing the reported events.  According to the 
examiner, the veteran did not have any exaggerated response 
to noise or startles and he did not endorse experiencing 
PTSD.  There were some symptoms of anxiousness, but his 
symptoms did not appear to be clinically significant or 
clinically impairing.  The diagnosis was probable alcohol 
dependence with no other Axis I diagnosis.  

In March 2005, the veteran underwent a psychological 
assessment at the Lebanon, Pennsylvania VAMC.  The psychology 
report in June 2005 noted that the veteran had reported that 
since he retired from the Post Office the past summer, he had 
been experiencing mood disturbances, difficulty sleeping, 
intrusive thoughts, nightmares, increased paranoia and 
suspiciousness, and increased consumption of alcohol, with 
less enjoyment and restlessness.  The veteran reported a 
history of alcohol abuse since Vietnam.  The treating 
psychologist stated that testing produced a generally valid 
profile as persons who responded this way did sometimes show 
restlessness, dissatisfaction, opportunistic and opinionated 
characteristics.  However, the treating psychologist stated 
that the veteran did not show a classical PTSD profile.  The 
psychologist stated that people who score as the veteran did 
are typically in turmoil and seem to lack the defenses 
against stress.  While the veteran endorsed a number or 
persecution and deviant belief items, the psychologist stated 
that testing did not place him in the PTSD range.  The 
psychologist concluded that while the veteran may have some 
symptoms related to war stress, this did not show up on 
testing.  Rather the veteran appeared to be having problems 
related to alcoholism and to adjustment to people.  The 
psychologist concluded that these appeared to be personally 
related as tests suggested schizoid or at least depressed 
features.

In January 2006 the veteran presented to the VAMC for a PTSD 
screening.  The screening for PTSD was negative.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Dr. Graybill did not review the claims folder or discuss how 
the veteran met the DSM-IV criteria for that diagnosis.  If 
he conducted any testing, it was not apparent from his 
report.  By contrast, the VA examiners did review the claims 
folder, conduct testing and discuss the DSM-IV criteria.  The 
examination reports contain a great deal more information and 
detail than Dr. Graybill's letter that provided a diagnosis 
of PTSD.  For these reasons the VA examination reports have 
greater probative weight than Dr. Graybill's letter, and the 
Board adopts their conclusions.

The Board acknowledges the veteran's statements contending 
that he has PTSD.  In an October 2004 statement, the veteran 
reported that he had nightmares since Vietnam and had 
attempted to use alcohol in an effort to forget.  He reported 
that whenever he had time on his hands, he thought back to 
Vietnam.  However, as a lay person he is not competent to 
provide a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); cf. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. Jul. 3, 2007) (The conclusion that "competent 
medical evidence is required the determinative issue involves 
either medical etiology or a medical diagnosis" is too broad.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  Here a lay person 
would not be competent to say that he met the very specific 
criteria for a diagnosis of PTSD.

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f).  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




Hypertension and Heart Disorder

In this case, a grant of service connection based on direct 
causation for hypertension or a heart disorder is not claimed 
or warranted.  Indeed, at his December 2006 hearing, the 
veteran testified that his hypertension and heart disorder 
were a result of PTSD.  In any event, the veteran's service 
medical records are entirely negative for any manifestations 
of hypertension or heart disability, and the veteran has not 
reported hypertension or heart symptoms in service.  The 
first diagnoses of hypertension and a heart condition do not 
appear in the record until many years after the veteran was 
discharged.  There is also no medical opinion that purports 
to link the current hypertension or heart disorder directly 
to service.  Therefore, to the extent that there remains any 
contention with respect to direct service connection, the 
Board finds that service connection is not in order on a 
direct basis.  

The veteran also does not contend that service connection is 
warranted on the basis of the presumptions afforded certain 
chronic diseases.  Although there is current hypertension and 
a heart disorder, these conditions did not become manifest 
until many years after service.  Accordingly, service 
connection for hypertension or a heart disorder on a 
presumptive basis as an enumerated chronic disease is not in 
order.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309.

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides.  It is clear, however, that 
hypertension, atrial fibrillation and heart disease are not 
listed among the conditions subject to presumptive service 
connection on the basis of herbicide exposure.  Thus, 
presumptive service connection for these disorders due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the veteran's essential contention, 
that his hypertension and heart disorder resulted on a 
secondary basis from his PTSD.  However, in this case, the 
veteran is not service connected for PTSD or for any other 
disability.  Therefore, secondary service connection could 
also not be granted based on this theory of entitlement.  38 
C.F.R. §§ 3.303, 3.310.  Accordingly, secondary service 
connection for hypertension or a heart disorder must also be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.310; Allen, supra (service connection could be granted for 
a disability where a service-connected disability had 
aggravated a nonservice-connected disability). 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current diagnosis of a 
problem or its origins.  Espiritu v. Derwinski, supra.  
Therefore, these statements are not probative evidence as to 
the issues on appeal. 

Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a appellant's own alcohol or drug abuse.  Moreover, § 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
appellant does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established.  Therefore, this aspect of the veteran's 
claim does not present a basis for which relief may be 
granted, and has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the 
claims must be denied based on lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for alcoholism is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  




Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


